UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6767



JERRY GRIFFIN,

                                               Plaintiff - Appellant,

          versus


OFFICER WRIGHT; OFFICER BENNETT;        OFFICER
ARRINGTON; RANDY LEE; THEODIS BECK,

                                              Defendants - Appellees,
          and


DEPARTMENT OF CORRECTIONS,

                                                            Defendant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-177-5-FL)


Submitted: January 26, 2006                 Decided:   January 30, 2006


Before LUTTIG, WILLIAMS, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jerry Griffin, Appellant Pro Se. Lisa Harper Graham, Assistant
Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jerry Griffin appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint.         We have reviewed

the record and find no reversible error.           Accordingly, we deny

Griffin’s motion to appoint counsel, grant his motion to amend his

informal brief, and affirm on the reasoning of the district court.

See Griffin v. Wright, No. CA-04-177-5-FL (E.D.N.C. Apr. 12, 2005).

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 2 -